Case 6:20-cv-06042-RTD Document 21                   Filed 08/06/20 Page 1 of 3 PageID #: 101



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

LINDSEY JOHNSON, Individually and on
Behalf of All Others Similarly Situated                                             PLAINTIFF

v.                                    NO. 6:20-CV-06042


JGOO, INC., and OSWALDO OSEGUERA                                                  DEFENDANTS


                                             ORDER

       This case concerns a collective action filed by Lindsey Johnson for alleged minimum

wage and overtime violations of the Fair Labor Standards Act (FLSA) and the Arkansas

Minimum Wage Act (AMWA). Johnson has also filed an individual cause of action for

retaliation. Johnson pleads she was employed as a server at Bleu Monkey Restaurant & Grill

from June 2019 to August 2019. Separate Defendant JGOO, Inc., owns Bleu Monkey. Separate

Defendant Oswaldo Oseguera stipulates that he was a stockholder in JGOO. He further

stipulates that he manages the day-to-day operations of Bleu Monkey. Oseguera has filed a

motion to dismiss for insufficient service of process and for failure to state a claim. (ECF No.

17). Johnson has filed a response in opposition. (ECF No. 20). The motion is ripe for

consideration. For the reasons that follow, Oseguera’s motion will be denied.

       For a federal court to exercise personal jurisdiction, “the procedural requirement of

service of summons must be satisfied.” Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484

U.S. 97, 104 (1987). Rule 4 of the Federal Rules of Civil Procedure provides that an individual

may be served by “delivering a copy of the summons and of the complaint to the individual

personally.” FED. R. CIV. P. 4(e)(2)(A). “If a defendant is improperly served, a federal court

lacks jurisdiction over the defendant.” Printed Media Servs., Inc. v. Solna Web, Inc., 11 F.32d

                                                 1
Case 6:20-cv-06042-RTD Document 21                     Filed 08/06/20 Page 2 of 3 PageID #: 102



838, 843 (8th Cir. 1993). Once the plaintiff submits evidence of service, the party challenging

the sufficiency of service of process has the burden of showing that service was improper. See

Denovo Brands, LLC v. GCI Outdoor, Inc., 2019 WL 4467655, at *1 (W.D. Ark. Sept. 18,

2019). In the present case, Johnson has provided the court with proof of service upon Oseguera.

The service form indicates that Oseguera was personally served on April 15, 2020. (ECF No.

14). Thus, the form establishes a prima facie showing of service, and the burden shifts on

Oseguera to show that the complaint and summons were not received. Denovo, 2019 WL

4467655, at *1. As support for his motion, Oseguera has attached two proofs of service

addressed to JGOO. ECF Nos. 17-1 & 17-2. However, Oseguera has failed to submit an

affidavit or other evidence showing that he was not served individually. Accordingly, the Court

finds that Oseguera was served in accordance with Rule 4.

       Furthermore, Oseguera contends that 12(b)(6) dismissal is proper. He argues that

dismissal should be granted because Johnson’s allegations are primarily directed toward JGOO.

When viewing the facts in the light most favorable to Johnson, she pleads that both JGOO and

Oseguera had unified operational control and management over their employees. Johnson claims

that JGOO and Oseguera established and intentionally maintained unlawful minimum wage and

overtime policies. Specifically, she pleads that she was not paid the minimum wage or

compensated for overtime work. Johnson also claims that she was terminated by JGOO and

Oseguera after she participated in a federal investigation of another restaurant owned and

operated by Oseguera. Thus, Johnson pleads sufficient factual detail to support her FLSA,

AMWA, and retaliation claims. See Cook v. George's, Inc., 952 F.3d 935, 938 (8th Cir. 2020)

(stating a complaint must plead sufficient facts to state a facially plausible claim for relief)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                                   2
Case 6:20-cv-06042-RTD Document 21           Filed 08/06/20 Page 3 of 3 PageID #: 103



      IT IS HEREBY ORDERED that Separate Defendant Oswaldo Oseguera’s motion to

dismiss (ECF No. 17) is DENIED.

      IT IS SO ORDERED this 6th day of August, 2020.

                                                /s/ Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE




                                         3
